—In an action to recover damages for personal injuries, the defendant Great Atlantic & Pacific Tea Co., Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated *441January 10, 2000, as denied that branch of its motion which was for summary judgment on its cross claim against the defendant Marmon Enterprises, Inc.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the motion of Great Atlantic & Pacific Tea Co., Inc., which was for summary judgment on its cross claim (see, Putnam v Stout, 38 NY2d 607, 612; Zito v 241 Church St. Corp., 223 AD2d 353, 355; Farrar v Teicholz, 173 AD2d 674). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.